DETAILED ACTION

Claims 1-6 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted on 7/6/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  With respect to the first step of the Alice/Mayo analysis, the Federal Circuit in Enfish, LLC v. Microsoft Corp., No. 2015-1244 (Fed. Cir. May 12, 2016)4 emphasized that: The "directed to" inquiry ... cannot simply ask whether the claims involve a patent-eligible concept, because essentially every routinely patent- eligible claim involving physical products and actions involve a law of nature and/or natural phenomenon---after all, they take place in the physical world. See Mayo, 132 S. Ct. at 1293 ("For all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.") Rather, the "directed to" inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether "their character as a whole is directed to excluded subject matter." Enfish at 10. For claims to be properly analyzed under the first step, overgeneralization of the claims to identify an abstract idea is prohibited. Examiners must consider each claim as a whole when assessing whether the claim is directed to an abstract idea-7- 7388502.1and to clearly explain how the features of each and every claim (including the dependent claims) fail to recite patent-eligible subject matter. See 2014 Interim Guidance at 11, 21 (emphasizing that the courts "tread carefully in scrutinizing such claims because, at some level, all inventions embody, use, reflect, rest upon, or apply a law of nature, natural phenomenon, or abstract idea" and that "[e]very claim must be examined individually, based on the particular elements recited therein, and should not be judged to automatically stand or fall with similar claims in an application." Rejection of a claim under Section 101, requires the examiner to provide evidence that at least a non-computer-implemented version of a computer-implemented process required by the claims exists in the prior art. See McRo, Inc. v. Bandai Nameco Games America Inc., No. 2015-1080 (Fed. Cir. Sept. 13, 2016). The Office Action does not provide such an example. Indeed, it is not humanly possible to perform blockchain operations without a computer given the computations involved. At the very least, the following steps of claim 1 are not capable of being performed in a "non-computer-implemented version."  In addition, with respect to the second step of the Alice/Mayo analysis, "examiners are to consider all additional elements both individually and in7388502.1 combination to determine whether the claim as a whole amounts to significantly more than an exception." 2015 Guidance Update at 1-2.  The Office Action alleges that the elements of claim 1 recite generic computer components. Applicant disputes this, but even assuming for the purpose of argument that the claim does recite generic computer components, an "invention's ability to run on a general purpose computer does not automatically doom the claim." 2016 Enfish Guidance at 1. The Federal Circuit in BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. June 27, 2016) noted that although "limitations of the claims [in that case], taken individually, recite generic computer, network and Internet components, none of which is inventive by itself," it still held those claims to be patent-eligible. "The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art, [because] an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Further stating: "some inventions' basic thrust might more easily be understood as directed to an abstract idea, but under step two of the Alice analysis, it might become clear that the specific improvements in the recited computer technology go beyond "well-understood, routine, conventional activit[ies]" and render the invention patent-eligible."-9-  7388502.1In accordance with established Federal Circuit decisions, the present claims are patent-eligible because their character is not directed to an abstract idea (or other excluded subject matter). See Enfish at 10 ("The 'directed to' inquiry ... cannot simply ask whether the claims involve a patent-eligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involve a law of nature and/or natural phenomenon---after all, they take place in the physical world. Rather, the 'directed to' inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether 'their character as a whole is directed to excluded subject matter."' (internal citations omitted)). See also McRo at 23 ("The abstract idea exception has been applied to prevent patenting of claims that abstractly cover results where it matters not by what process or machinery the result is accomplished. ... However, a patent may issue for the means or method of producing a certain result, or effect")


Examiner:  Applicant is directed to rely on the 2019 PEG guidance, and not necessarily on the 2014 “interim guidance”.  Applicant is further relying on aspects of the McRo decision in lieu of the PEG.  The Examiner has relied on the 2019 PEG for analysis below.  The Examiner has not indicated that the abstract idea is directed to a mental process.  Per the 101 rejection below, each claim was analyzed as a whole under Step 2A prong 1 and the abstract idea is still directed to validating and recording transactions (either as a fundamental economic practice or commercial/legal interaction).  

The claimed invention is unlike the claimed invention recited in McRo. McRo was found to be eligible because the rules claimed improved computer-related technology by allowing computer performance of a function not previously performed by a computer. The McRo court relied on the specification’s explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be animated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The rules recited in the instant invention are not improving the computer related technology.  Rather, the claims are reciting the use of general purpose computing hardware components to perform the abstract idea.  The hardware components that are recited are operating in exactly the same way they were designed to function. Applicant is implementing the identified abstract idea using generic hardware components. Therefore the claims are unlike the claims in McRo.

Applicant’s comparisons of the claims of the instant case with those of Enfish are not persuasive. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table. On the other hand the claims of the instant case employ a generic computer system comprising a memory and a generic processor with suitable programming to perform the claimed functions. The claims in the instant application are applying computers to a problem rooted in abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond what is mentioned in the rejection below using the claimed system. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).

Issue #2:
Applicant:  Even if the claims involve an abstract idea (which Applicant does not concede), the character of each claim when viewed as a whole is clearly directed to patent-eligible subject matter. The claimed solution as a whole recites a particular technical solution that provides at least a particular useful application that facilitates an improvement in the area of blockchain management in that "The present disclosure has an objective to provide a technique for enabling a reduction in the total amount of data in the entire system in an appropriate way irrespective of the type of transactions." (Abstract). Unlike cases (e.g., Alice) in which the claims at issue were found to be patent- ineligible, where the claimed computer-automated process and the prior method were carried out in the same way, there is no evidence to show that the claims in the instant application simply automate a well-understood, routine, conventional- 11 - activity. See McRo at 24 ("We disagree ... that the claims simply use a computer as a tool to automate conventional activity. While the rules are embodied in computer software that is processed by general-purpose computers, [there is] no evidence that the process previously used by animators is the same as the process required by the claims. ... This is unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way."). 

Examiner:  The applicant alleges that there is an improvement to the blockchain and cites paragraph 0010 of the specification for the technical solution where there is a reduction in data irrespective of transaction type.  Where is this reflected in the claim language?  If the applicant is adding and then discarding data doesn’t this have a net effect of zero (if not a positive gain since data is ultimately added to the system) versus a reduction in total data?  Last, while this is all being done on the blockchain this could have all been done via databases, what meaningful impact does this configuration have to improve the blockchain itself?  It is suggested that applicant narrow the claim to account for the above concerns.  With regard to the WURC standard, applicant is advised to address how the claim overcomes the apply-it standard described in the rejection below.  The rejection is maintained.
	
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-116659, filed on 7/6/20.

No Prior Art rejection

Claims 1-6 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

the orderer node configured to…generate a block containing the transactions, verify validity of each of the transactions contained in the block, distribute the block and results of the verification to each of the peer nodes, add the block to a blockchain in a storage device of the orderer node

The closest prior art of record includes:

Gorenflo (NPL) discusses scaling hyperledger fabric to 20,000 transactions per second by focusing on performance bottlenecks beyond the consensus mechanism and changing architecture to reduce computation and i/o overhead during transaction ordering and validation.

Zhang (US 20200389518) describes a data storage system that efficiently disseminates blocks in a blockchain network. 

Natarajan (US 20200076571) provides a system that generates a state database checkpoint, obtains consensus on the state database checkpoint and stores the state database checkpoint. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 3 and system Claim 5.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


one or more peer nodes and one orderer node, the orderer node configured to receive transactions issued by a client, generate a block containing the transactions, verify validity of each of the transactions contained in the block, distribute the block and results of the verification to each of the one or more peer nodes, add the block to a blockchain in a storage device of the orderer node, and store the results of the verification in the storage device of the orderer node, and the one or more peer nodes configured to receive the block and the results of the verification from the orderer node, add information on a predetermined event indicated by each of the transactions to state information in a storage device of the one or more peer nodes based on the block and the results of the verification, and discard the block and the results of the verification received.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of validating and recording transactions.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The nodes, block, blockchain, storage device in Claim 1 (as well as the communication/arithmetic devices in Claim 5) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

 Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant's disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Hundia (US 20210224776) provides a method which utilizes a distributed blockchain-based entitlement service of a cloud-based collaboration environment to grant or deny access to requested data and using an ordering service that validates endorsed results.

Novotny (US 20200364205) provides a system and method for validating database world state integrity. 

Naccache (US 20180129700) provides systems and methods that allow for reducing the size of distributed databases while preserving the properties of security and inviolability of the reduced database.

Androulaki (NPL) discusses Hyperledger Fabric: A distributed operating system for permissioned blockchains. 

Thakkar (NPL) discusses Performance benchmarking and optimizing Hyperledger Fabric Blockchain Platform.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695